Case 4:20-cv-04224 Document 10-1 Filed on 03/15/21 in TXSD Page 1 of 6




EXHIBIT 1
 Case 4:20-cv-04224 Document 10-1 Filed on 03/15/21 in TXSD Page 2 of 6




                SWORN DECLARATION OF SHIRLEY RAGASA


Shirley Ragasa declares as follows:


1. “The facts contained in this Declaration are within my personal knowledge and are

   true and correct. I am fully qualified to make this Declaration.

2. I am currently co-owner of Rehab Med-Care, LLC (Rehab Med-Care) alongside my

   partner Christine Lubos.

3. As shown in Rehab Med-Care's attached accurate and complete payroll journal, for

   2019, Rehab Med-Care (“RMC”) never employed more than 15 people in 2019, the

   year before or any given year and only had at most 5 employees. (See "Exhibit A").

4. The payroll journal is generated by the program Paychex and contains standard

   language from the template that is not applicable to Rehab.

5. Because they are autogenerated they include “100 staff” and an “employee”

   designation. However, we listed independent contractors under the same template

   label.

6. On Exhibit A, Rehab’s only employees through 2019 are outlined in red.

7. In 2019 RMC had less than 5 hourly or salaried employees.

8. The remaining names in the 2019 payroll journal are independent contractors and can

   be identified by the “admissions/recent” and “visits” entries in their “Description”

   column.
 Case 4:20-cv-04224 Document 10-1 Filed on 03/15/21 in TXSD Page 3 of 6




9. Unlike the employees on the payroll who have “salary” or “hourly” in their

   description column, the Independent Contractors (IC) are paid per completed service

   at an agreed-upon rate.

10. IC’s presence on the payroll journal in any given period just indicates that the IC

   reported their completed services sometime during that time period. It is not an

   indicator that the services were completed within that period.

11. The factors that determine each IC’s rate are the type of service performed and what

   credentials the contractor has i.e. a registered nurse (RN), a licensed

   vocational/practical nurse (LVN/LPN), or a certified nurse assistant (CNA).

12. The hour column of each independent contractor shows the number and which type of

   completed services they reported, not the number of hours.

       a.   “Visits” indicates the number of follow-up appointments completed.

       b. “Admission/ Recent” indicates the number of patient assessments completed

            by the independent contractors.

13. The figure shown in the “Rate” column shows the agreed-upon fee for the two

   different types of services, regardless of the duration of the visit.

14. Rehab Med Care is a licensed home health agency.

15. Clients in need of physician-ordered home health care are given a referral to licensed

   home health agencies like Rehab Med Care.

16. Once these patients are screened by Rehab, we send messages out to the ICs that

   work with RMC to see if any of them are interested.
 Case 4:20-cv-04224 Document 10-1 Filed on 03/15/21 in TXSD Page 4 of 6




17. It is first come first serve. If someone expresses interest we text them the referral,

   give the patient’s address, history of the patient, send it to them, look at the

   demographic, and decide if they want the patient or not.

18. They can pick and choose who their patients are.

19. We release the patient information and referral to whichever IC claims the patient

   first and they have 48 hours to visit the patient to complete their intake.

20. During the initial assessment, the IC will create a plan of care. This includes

   identifying the other types of providers that RMC may need to send and the frequency

   that the patient needs to be visited.

21. RMC takes the patient referral and plan of care and communicates with the patient’s

   insurance to get them approved for service.

22. If you look at the payroll summary, no one has more than 40 hours.

23. RMC screens IC’s before they begin working together but RMC does not fire ICs.

24. IC’s do not have a uniform or dress code, they wear their own scrubs in any color or

   style.

25. The only requirement is that they wear a nametag so the patient can identify their

   provider as the one we have notified them is being sent.

26. They provide their own transportation and equipment.

27. If the patient is more than 30 miles from our office we offer a $5 incentive per visit

   which appears in the payroll journal as “mileage reimbursement ”.

28. IC’s contract with RMC is not an exclusive one,
 Case 4:20-cv-04224 Document 10-1 Filed on 03/15/21 in TXSD Page 5 of 6




29. All IC’s work with other staffing agencies and nursing homes in addition to the work

   they complete with Rehab.

30. IC’s do not have a commitment to complete a minimum number of visits to continue

   working with Rehab.

31. IC’s all work less than 40 hours in any given week.

32. The income and work they receive from RMC are purely based on the availability of

   patients and how quickly they respond.

33. If I have a patient I cannot find someone to service, I call another agency and give

   them the demographic. If I can’t I call the doctor.

34. In 2019, Rehab Med Care did not employ fifteen or more employees for each

   working day in each of twenty or more calendar weeks in 2019 or the preceding

   calendar year.

35. We did not have the right to supervise or set the work schedules of these workers.

36. We did not pay the workers a salary. Instead, they only got paid a fixed rate for each

   home visit they made. If they didn’t make a visit in a particular week, they would not

   be paid anything for that week.

37. The workers did not get paid any benefits such as insurance, vacation, sick days, or

   medical leave.

38. I declare under penalty of perjury that the foregoing is true and correct.”
    Case 4:20-cv-04224 Document 10-1 Filed on 03/15/21 in TXSD Page 6 of 6




Executed on March 15th of 2021.




                                    Shirley Ragasa
